IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JIM HILDEBRAND,                           :   No. 27 MAP 2020
                                          :
                     Appellant            :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 700
                                          :   MD 2019 dated February 27, 2020
               v.                         :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                     Appellee             :


                                    ORDER


PER CURIAM                                       DECIDED: October 21, 2020

     AND NOW, this 21st day of October, 2020, the order of the Commonwealth Court

is AFFIRMED.